DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-7,14-16, 19-20, 33-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley, Jr. et al. (US 5,085,216; hereinafter Henley) in view of Kimball et al. (US 6,162,494; hereinafter Kimball)
For claims 1, 5-7, 14, 19-20,33-34 Henley discloses a medical feeding tube kit (feeding tube assembly 11) comprising a medical feeding tube (tube 12) and at least one feeding tube position confirmation device (stiffener 21 with pH indicator 25) operable to confirm the position of a predetermined portion of a medical feeding tube in a predetermined portion of the digestive system or respiratory system of a human or animal body (see entire document), characterized in that the position confirmation device comprises sensor means disposed at a position which corresponds to the predetermined portion of the said feeding tube (pH indicator means 25 at distal end), the sensor means comprising a methyl orange pH sensitive color change indicator operable to change to a predetermined color upon positioning of a predetermined portion of said tube in the stomach of the human or animal body (see abstract, col. 2, lines 15-39, and col. 3, line 63-col. 4, line 7).
Henley fails to disclose the position confirmation device comprising waveguides. However, Kimball teaches a pH measuring device for biological samples wherein the device comprises a single waveguide or bundle of waveguides the input and output optical signals (fiber 12; see col. 5, lines 45-54; col. 9, lines 3-11 of Kimball),color changing/pH sensitive dye that act as pH sensing means (sensing chemistry layer 20; see col. 1, lines 45-54; col. 7, line 49 of Kimball), and an optical reflective coating (reflective overcoat layer 22; see col. 12, lines 10-13). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the position confirmation device of Henley such that is comprised the optical pH sensor as taught by Kimball (versus the pH indicator 25 at the end of the stiffener) to provide means to detect/view change in the pH indicator at the remote location for it is well known to use fiber optic approaches for making measurements at remote locations (see col. 1, lines 26-37 of Kimball) and such optical sensor would provide means to detect pH and proper location of the feeding tube without having to remove the pH sensing means from the feeding tube before proper placement is determined. In other words, currently, the device of Henley requires the pH means to be removed whether the tube is properly placed or not and in the case where it is determined that the tube is improperly placed, the stiffener with pH indicator would have to be reinserted into the feeding tube in order to move the feeding tube to the proper location; Kimball alleviates this problem since it doesn’t need to be removed in order to read measurement.
For claims 15-16, Henley further discloses the pH indicator to change at a pH less than 6 (see col. 1, lines 41-45 and col. 2, lines 26-39; pH indicator changes color when in present of stomach acid which is has pH less than 6).
Claim 17 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Henley, Jr. et al. (US 5,085,216; hereinafter Henley) in view of Kimball et al. (US 6,162,494; hereinafter Kimball) as applied to claim 1 above and in further view of Thomas et al. (“Confirmation of Nasogastric Tube Placement by Colorimetric Indicator Detection Carbon Dioxide: A Preliminary Report", J Am College of Nutri. 1998, v1, No. 2: pgs. 195-197; hereinafter Thomas).
For claim 17, Henley in view of Kimball teaches the device and method of claims 33 and 48, but Henley fails disclose the sensor means comprising a CO2 sensitive color change indicator operable to change color upon positioning of the predetermined portion of the said tube in the respiratory system of human or animal body. However, Thomas teaches using colorimetric indicators to detect carbon dioxide in placing feeding tubes (Thomas; title). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device/method taught by Henley in view of Kimball such that sensor was sensitive to CO2 as taught by Thomas because such would provide indication that tube was incorrectly in airways instead of intended gastrointestinal tract (see Thomas; abstract).
Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. Applicant argues that nowhere in the prior art is such a novel and efficient enteral feeding tube, suitable for delivering fluids between a fluid inlet aperture and a fluid outlet aperture, either disclosed or suggested. In response, Examiner maintains that Kimball teaches a tube 12 has a small-bore lumen 13, a proximal end 14 and a distal end 15, wherein the distal end 15 is closed and rounded to ease the passage of the tube through the patient's nostril and on into his esophagus and stomach, and the proximal end 14 terminates in a port 17 which remains outside of the patient through which a fluid source of nutrition can be administered (Col.3 lines 15-32). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN FARDANESH/Primary Examiner, Art Unit 3791